Citation Nr: 0014103	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed chronic 
fatigue.  

2.  Entitlement to service connection for claimed facial 
numbness.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs






WITNESS AT HEARINGS ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1984 to 
June 1986 and from October 1990 to May 1991, including 
service in southwest Asia in support of Operation Desert 
Shield/Storm.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in October 1996.  

In February 1998, the Board remanded the case in order to 
afford the veteran an opportunity to appear for a personal 
hearing.  Thereafter, the veteran testified at a hearing at 
the RO before the undersigned Member of the Board in August 
1998.  

The case was then remanded by the Board to the RO in June 
1999 for additional development of the record.  




FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has chronic fatigue as a manifestation of 
an undiagnosed illness or other disability due to disease or 
injury which was incurred in or aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran currently has facial numbness as a manifestation of 
an undiagnosed illness or other disability due to disease or 
injury which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for chronic fatigue.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).  

2.  The veteran has not presented a well-grounded claim of 
service connection for disability manifested by facial 
numbness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3317 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The service medical records were negative for any complaints, 
findings, or diagnosis of chronic fatigue or facial numbness.  

The veteran's post-service medical records consist of private 
treatment records and letters from Joel S. Feigenson, M.D.  
Specifically, in May 1992, Dr. Feigenson reported that the 
veteran had some pain in his left jaw, as well as numbness in 
his teeth on the left side.  The veteran was diagnosed with 
isolated neuropathy involving the maxillary branch of the 
fifth cranial nerve on the left.  Dr. Feigenson reported that 
the possibility of a more central problem remained and 
required exclusion.  In September 1992, Dr. Feigenson 
reported that the veteran's problem could have been caused by 
Lyme disease, even with a negative Lyme titer.

During a hearing before the undersigned Member of the Board 
in August 1998, the veteran reported that he had not 
experienced any symptoms relating to facial numbness or 
tiredness while in service in the Persian gulf.  The veteran 
reported that he had first experienced numbness in his face 
in 1991 or 1992 and had been treated by Dr. Feigenson.  The 
veteran indicated that he had been tired, for at least two to 
three months, after working for a plumbing company.  He 
indicated that he had not sought medical attention for these 
complaints.  Furthermore, the veteran indicated that he no 
longer experienced numbness on the left side of his face.  

The veteran was afforded a VA examination in November 1999.  
The examiner indicated that he had reviewed the veteran's 
claims file prior to the examination.  The veteran reported 
to the examiner that his facial numbness had resolved after 
having been treated with oral antibiotics for two to three 
weeks in 1992.  The veteran also noted that the facial 
numbness had never returned and had had no symptoms since 
1992.  

With regard to chronic fatigue, the veteran denied any low-
grade fever, pharyngitis, muscle aches or weakness.  He also 
denied having any fatigue lasting 24 hours or longer.  There 
was no migratory joint pain, headaches, sleep disturbances or 
neuropsychological symptoms.  The physical examination was 
normal.  Diagnosis was that of isolated neuropathy involving 
the maxillary branch which resolved after oral antibiotic 
treatment for three weeks and the veteran has no symptoms to 
meet the criteria of chronic fatigue syndrome.  

In light of the current record, the Board finds that the 
medical evidence does not show that the veteran has current 
disability manifested by facial numbness or chronic fatigue.  
Although the veteran is shown to have been treated for facial 
numbness by Dr. Feigenson, the recent VA examination noted 
that the claimed manifestation had resolved.  This medical 
evidence supported his recent hearing testimony that he no 
longer was experiencing facial numbness.  As noted, the Court 
has stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak.  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit citing Tirpak.  In 
this case, there is no competent evidence to show that he has 
current disability manifested by facial numbness.  

There also is no competent evidence to support the veteran's 
assertions that he has current disability manifested by 
chronic fatigue.  At the recent hearing, the veteran 
testified that he had sought no medical care for the claimed 
manifestations of fatigue.  In addition, at the recent VA 
examination, the examiner noted that the veteran had no 
symptoms of fatigue that lasted 24 hours or longer.  The VA 
examiner also found that the veteran did not meet the 
criteria for chronic fatigue syndrome.  As such, all of the 
prongs of Caluza are not satisfied.  In the absence of proof 
of current disability, there can be no valid claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, in 
light of the foregoing, the veteran's claims of service 
connection for chronic fatigue and facial numbness are not 
well grounded.  

Since the veteran's claims are not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  



ORDER

Service connection for chronic fatigue is denied, as a well-
grounded claim has not been presented.  

Service connection for facial numbness is denied, as a well-
grounded claim has not been presented.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

